DETAILED ACTION
Claims 1-18 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.

Response to Arguments
Following the approved terminal disclaimer decision of 7/26/2022, the Double Patenting rejection of the Claims is Withdrawn.
The two approved terminal disclaimers for 16/986,845 and 16/986,800, overcome the Double Patenting rejection of the claims.
Therefore, the Double Patenting rejection of the claims is Withdrawn.
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant argues the claim is integrated into a practical application by citing the preamble, a plurality of models, and limitations of the claims.
Examiner’s Response: The Examiner disagrees and first notes the limitations cited, as well as the models cited are abstract ideas. These limitations and models were identified as abstract ideas in Step 2A Prong 1, therefore these limitations and models do integrate the judicial exception into a practical application as they are abstract and do not add additional elements for consideration. Additionally, the modeling aspects of the abstract idea are not sufficient to prove integration into a practical application. Therefore, the limitations and models presented do not integrate the judicial exception into a practical application.
Applicant’s Argument: Applicant argues the newly amended friction modifier properties and recommended grinding profile are additional elements that amount to significantly more than the alleged judicial exception.
Examiner’s Response: The Examiner disagrees and first points Applicant to the updated 101 rejection of the claims below. Assuming arguendo, both the friction modifier properties are recited at a general high level and are not considered additional elements. As such, they would be evaluated under Step 2A Prong 1 and not as additional elements under Step 2B as argued. The Examiner suggests adding additional details as to how the friction modifier properties and recommended grinding profile is calculated.
Thus, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “of train track”, in line 16, which is improper because there is a previous recitation of a train track.  Suggested correction is for the limitation to read “of the train track”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “of train track” will be interpreted as “of the train track” that is present in the preceding limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-18, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-12 are directed to a method, which is a process, which is a statutory category of invention. Claims 13-14 are directed to a method, which is a process, which is a statutory category of invention. Claims 15-18 are directed to a method, which is a process, which is a statutory category of invention. Therefore, claims 1-18 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 13 and 15 recite the abstract idea of modeling wear and crack growth in a rail of a train track, constituting an abstract idea based on concepts performed in the human mind, or with the aid of pencil and paper. The limitation of "generating a contact model of the interaction between a wheel of a train based on the rail profile, the train wheel profile, and the estimated train traffic on the rail;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " running the contact model to produce a simulated loading on the rail for a predetermined time period using the rail profile, wherein the simulated loading represents a passage of the wheel of the train;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "generating a wear model based on the material properties and the friction modifier properties of the rail, wherein the friction modifier properties include a distance between friction modifier applicators on the rail;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of "running the wear model using the rail profile and the simulated loading from the contact model to produce a simulated wear profile of the rail for the predetermined time period, wherein the simulated wear profile represents the rail of train track;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " generating a crack growth model based on the rail profile and the crack profile;” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail profile for the predetermined time period, wherein the simulated crack growth profile represents one or more formed or initiated cracks in the rail of the train track; and” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Additionally, the limitation of " generating an updated rail profile with an updated crack growth profile by modifying the rail profile by the simulated wear profile and the simulated crack growth profile.” is a process that, under its broadest reasonable interpretation, is a process step that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Claim 13 has the additional limitations of “providing two or more sets of maintenance parameters, each set of maintenance parameters including: grinding parameters; and”, “wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another; for each of the at least two sets of maintenance parameters:”, “repeating the wear simulation iteratively using the updated rail profile and subsequent updated rail profiles until a final updated rail profile exceeds a predetermined wear limit for the rail or exceeds a predetermined crack growth limit; and”, “calculating a recommended grinding profile based, at least in part, on a grinding speed of a grinding operation”, “calculating a rail life time until the final rail profile exceeds the predetermined wear limit or exceeds the predetermine crack growth limit;”, “comparing the rail life times associated with each set of maintenance parameters”, all of which are a process that, under its broadest reasonable interpretation, are process steps that covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Thus, the claims recite the abstract idea of a mental process performed in the human mind, or with the aid of pencil and paper. 
Dependent claims 2-12, 14 and 16-18 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In Claim 15, the additional elements of “a computer based system”, “an input device”, “an output device”, “memory” and “a processor” in claim 15, merely uses a computer device as a tool to perform the abstract idea. (MPEP 2106.05(f)) The limitations of “obtaining material properties and friction modifier properties of the rail, a rail profile of the rail, and a train wheel profile of a train car, the rail profile including a crack profile;” in claim 1, “obtaining a train wheel profile of a train car;” in claim 13, and “an input device operable to receive material properties and friction modifier properties of the rail and a rail profile of the rail, the rail profile including a crack profile;”, “an output device operable to convey wear information relating to the rail;”, “memory operable to store the material properties and the friction modifier properties of the rail, the rail profile of the rail, a train wheel profile of a wheel of a train car, and computer-executable instructions including wear prediction processes; and” in claim 15, are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process) does not integrate a judicial exception into a practical application. (MPEP 2106.05(f)(2)) This indicates that the judicial exception is not integrated into a practical application because the claim merely uses mental steps or with the aid of pencil and paper to implement the abstract idea. Therefore, the judicial exception is not integrated into a practical application.
Dependent claims 2-12, 14 and 16-18 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2B: Claims 1, 13 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In Claim 15, the additional elements of “a computer based system”, “an input device”, “an output device”, “memory” and “a processor” in claim 15, merely uses a computer device as a tool to perform the abstract idea. (MPEP 2106.05(f)) The limitations of “obtaining material properties and friction modifier properties of the rail, a rail profile of the rail, and a train wheel profile of a train car, the rail profile including a crack profile;” in claim 1, “obtaining a train wheel profile of a train car;” in claim 13, and “an input device operable to receive material properties and friction modifier properties of the rail and a rail profile of the rail, the rail profile including a crack profile;”, “an output device operable to convey wear information relating to the rail;”, “memory operable to store the material properties and the friction modifier properties of the rail, the rail profile of the rail, a train wheel profile of a wheel of a train car, and computer-executable instructions including wear prediction processes; and” in claim 15, are mere instructions to implement an abstract idea using a computer in its ordinary capacity, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a mental process) does not provide significantly more. (MPEP 2106.05(f)(2)) Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.”
The dependent claims include the same abstract ideas recited as recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claims 2, 14 and 16 are directed to further defining a grinding profile and an updated rail profile, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 3 is directed to further defining an updated rail profile, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 4 and 17 are directed to further iterations of the models to determine if a rail has reached a limit, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 5 is directed to further defining the input for each iteration of the model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claims 6 and 18 are directed to further developing a plot of the data, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 7 is directed to further defining how the updated rail profile is created, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 8 is directed to further defining the wear profile, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 9 is directed to further defining how models used, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 10 is directed to further defining the applied load, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 11 is directed to further defining the contact model, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Dependent claim 12 is directed to further defining the models used, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental concepts.”
Accordingly, claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meghoe et al. “Rail Wear Estimation for Predictive Maintenance: a strategic approach” (hereinafter “Meghoe”), in view of Hyde et al. “Planning Rail Grinding Using Crack Growth Predictions” (hereinafter “Hyde”), in view of Reddy "Modelling and Analysis of Rail Grinding & Lubrication Strategies for Controlling Rolling Contact Fatigue (RCF) and Rail Wear”.
Regarding claim 1, Meghoe teaches A method for modeling wear … in a rail of a train track due to estimated train traffic, the method comprising: (Figure 1, 10, 12-17, Page 4 section 2.3, The wear of the train rail is updated in a continuous simulation over a period of months based on train traffic)

Examiner’s Note: Page 4 section 2.3 also teaches creating a time period for a moving wheel over a section of rail. Using the equation provided a time period for each wheel pass can be calculated. Thus, all wheel passes can be converted to a predetermined time period.

obtaining material properties … of the rail, (Figure 2, Page 3 Section 2.2, Pages 3 and 4 Section 2.3, The material properties of the rail are used in the models)
a rail profile of the rail, (Figure 1, 5, Pages 4 and 5 Section 2.4.1, a rail profile is used in the models)
and a train wheel profile of a train car, (Figure 1, 6 and 7, Pages 4 and 5 Section 2.4.1, wheel profiles of the train car are used)
generating a contact model of the interaction between the rail and a wheel of a train based on the rail profile, the train wheel profile, and the estimated train traffic on the rail; (Figure 1, 2, 5, 9 and 13-17, Pages 2 and 3 Section 2.2, a contact model is created to model all interactions on the rail)
running the contact model to produce a simulated loading on the rail for a predetermined time period using the rail profile, (Figures 1 and 15-17, Page 2 Section 2.1, Page 3 and 4 section 2.3, Pages 7 and 8 Section 3.2, The simulated load is applied over months in the contact model)
wherein the simulated loading represents a passage of the wheel of the train; (Abstract, Page 2 Section 2.1, Page 8 Section 3.2, Figures 4 and 9, a load is applied with the wheel of the train moving on the train track)
generating a wear model based on the material properties and/or friction modifier properties of the rail, (Figure 1, Pages 3 and 4 Section 2.3, A wear model is created based on the material properties)
running the wear model using the rail profile and the simulated loading from the contact model to produce a simulated wear profile of the rail for the predetermined time period, (Figure 1, 2, 5-7, 9 and 13-17, Pages 3 and 4 Section 2.3, the outputs of all of the models are fed into the wear model to produce a simulated wear profile of the rail)
wherein the simulated wear profile represents the rail of train track; (Figures 1, 5 and 10, Pages 3 and 4 Section 2.3, the simulated wear profile is of the rail of a train)
	Meghoe does not explicitly teach A method for modeling … crack growth in a rail, the rail profile including a crack profile; generating a crack growth model based on the rail profile and the crack profile; running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail profile for the predetermined time period, wherein the simulated crack growth profile represents one or more formed or initiated cracks in the rail of the train track; generating an updated rail profile with an updated crack growth profile by modifying the rail profile by the simulated wear profile and the simulated crack growth profile.
	Hyde teaches A method for modeling … crack growth in a rail, (Tables 1 and 2, Figures 1-6, the crack growth with each wheel pass is modeled)
the rail profile including a crack profile; (Page 216 and 217 Section 1, Page 219 Section 2.2, Page 219 and 220 Section 2.4, a crack profile is combined with the rail profile)
generating a crack growth model based on the rail profile and the crack profile; (Figure 1, Page 216 and 217 Section 1, a rail profile is inspected; Figure 1, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass)
running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail profile for the predetermined time period, (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes)
wherein the simulated crack growth profile represents one or more formed or initiated cracks in the rail of the train track;(Abstract, Page 216 Section 1, Tables 1 and 2, Figures 1 and 3-6, the crack growth model represents cracks in the rail of the train track)
generating an updated rail profile with an updated crack growth profile by modifying the rail profile by the simulated wear profile and the simulated crack growth profile. (Figure 1-6, Tables 1 and 2, Page 219 Section 2.3, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes as well as a natural rail wear model that also takes into account each wheel pass and applied into the rail profile as propagation of the crack or loss of material)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe with Hyde as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. Hyde would modify Meghoe by adding a crack growth model into the overall modeling process. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)
The combination of Meghoe and Hyde does not explicitly teach friction modifier properties of the rail, wherein the friction modifier properties include a distance between friction modifier applicators on the rail;
Reddy teaches friction modifier properties of the rail, (page 66 Section 4.5, Page 71 Section 5.3.1, Page 101-104 Section 6.2, Page 104-108 Section 6.3, Figures 5.5 and 6.1-6.3, Pages 113 and 114 Section 6.5.1., the grease lubricant properties are determined, as well as the distance between lubricators)
wherein the friction modifier properties include a distance between friction modifier applicators on the rail; (Pages 113 and 114 Section 6.5.1. The distance between lubricators on the section of rail is calculated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe and Hyde with Reddy as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that lubricates the rail and calculates the distance between lubricators. Reddy would modify the combination of Meghoe and Hyde by lubricating the rail and calculating how far apart the lubricators need to be to decrease the rail wear. The benefit of doing so is the maintenance cost using lubricators is lower that the maintenance cost without lubricators. (Reddy Page 117 and 118 Section 6.6.1 Table 6.5, Figure 6.8)

Regarding claim 2, the combination of Meghoe, Hyde and Reddy teaches the limitations of claim 1. Meghoe does not specifically teach, obtaining a grinding profile for at least one grinding operation performed on the rail during the predetermined time period; and generating the updated rail profile by modifying the rail profile by the wear profile, the crack growth profile, and the grinding profile.
Hyde teaches obtaining a grinding profile for at least one grinding operation performed on the rail during the predetermined time period; and (Figures 1-5, Page 220 Section 2.5, an optimal grinding method is determined to be applied to the rail)
and generating the updated rail profile by modifying the rail profile by the simulated wear profile, the crack growth profile, and the grinding profile. (Figures 1-5, Page 219 and 220 Section 2.4, Page 220 Section 2.5, the rail profile is updated by the wear, crack and grinding profiles)

Regarding claim 3, the combination of Meghoe, Hyde and Reddy teaches the limitations of claim 1. Meghoe does not specifically teach wherein the updated rail profile includes an updated crack profile.
Hyde teaches wherein the updated rail profile includes an updated crack profile. (Page 216 and 217 Section 1, Page 219 Section 2.2, Page 219 and 220 Section 2.4, a crack profile is combined with the rail profile and updated with each rail pass)

Regarding claim 7, the combination of Meghoe, Hyde and Reddy teaches the limitations of claim 3. Meghoe teaches the updated rail profile Figure 1, 5, Pages 4 and 5 Section 2.4.1, a rail profile is created with each iteration of the system)
Meghoe does not specifically teach is produced by overlaying the crack growth profile and the simulated wear profile onto the rail profile. 
Hyde teaches is produced by overlaying the crack growth profile and the simulated wear profile onto the rail profile. (Figures 1-6, Tables 1 and 2, a plot of the crack profile as well as wear per wheel pass in the rail is plotted in meters and used to create the rail profile)

Regarding claim 9, the combination of Meghoe, Hyde and Reddy teaches the limitations of claim 1. Meghoe teaches wherein the contact model, the wear model, … are all physics-based models. (Figures 1 and 2, Equations 1-16, The contact and wear models are physics models)
Meghoe does not explicitly teach the crack growth model are all physics-based models.
Hyde teaches the crack growth model are all physics-based models. (Tables 1 and 2, Figures 3-6, The crack growth model is a physics based model.)

Regarding claim 11, the combination of Meghoe, Hyde and Reddy teaches the limitations of claim 1. Meghoe teaches wherein the contact model further includes a system model of the interface between the train car and the train track, wherein the interface between the train car and the train track includes at least one force acting on the train track by the entire train car; and a wheel contact model of the interface between the wheel of the train car and the rail (Figures 1, 2, 4, 9, Pages 2 and 3 Section 2.2, The contact model includes all points from the train car, to the wheels touching the rails; Page 3 Equation 2, a normal force is applied to the train track from the train car)

In regards to claim 15, it is the method embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
Meghoe also teaches configuring a computer-based system to predict wear in the rail of the train track, the computer-based system comprising: an input device operable to receive material properties of the rail and a rail profile of the rail, the rail profile including a crack profile; (Page 2 Section 2.1, commercially available software packages run on a computer are used to perform the modeling)
an output device operable to convey wear information relating to the rail; (Page 2 Section 2.1, commercially available software packages run on a computer are used to perform the modeling and convey the result to the user with an output device)
memory operable to store the material properties of the rail, the rail profile of the rail, a train wheel profile of a wheel of a train car, and computer-executable instructions including wear prediction processes; and a processor; (Page 2 Section 2.1, commercially available software packages run on a computer are used to perform the modeling, the computer contains a processor and memory)
predicting wear in the rail with the computer-based system according to the wear prediction processes of the computer-executable instructions, wherein the computer executable instructions cause the processor to predict wear in the rail by: (Page 2 Section 2.1, The software packages perform the modeling to predict wear)

Examiner’s Note: The Examiner notes that the Hyde reference uses Vampire vehicle dynamics software, which could also uses the computer that is applied to the claims.

In regards to claim 16, it is the method embodiment of claim 2 with similar limitations to claim 2, and is such rejected using the same reasoning found in claim 2.

Claims 4-6, 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, in view of Reddy and in further view of Popovic et al. “MANAGING RAIL SERVICE LIFE” (hereinafter “Popovic”).
Regarding claim 4, the combination of Meghoe, Hyde and Reddy teaches the limitations of claim 3. Meghoe teaches further comprising repeating iteratively with the updated rail profile with the updated crack profile and subsequent updated rail profiles … for corresponding subsequent predetermined time periods the following steps: (Figure 1, Pages 4 and 5 Section 2.4.1, the models are iteratively run and fed into each other with each iteration)
running the contact model to produce a subsequent simulated loading; (Figures 1 and 15-17, Page 2 Section 2.1, Page 3 and 4 section 2.3, Pages 7 and 8 Section 3.2, The simulated load is applied over months in the contact model
running the wear model to produce a subsequent simulated wear profile based on the subsequent simulated loading; Figure 1, 2, 5-7, 9 and 13-17, Pages 3 and 4 Section 2.3, the outputs of all of the models are fed into the wear model to produce a simulated wear profile of the rail)
Meghoe does not explicitly teach subsequent updated rail profiles with subsequent updated crack profiles, running the crack growth model to produce a subsequent simulated crack growth profile; and generating the subsequent updated rail profile with the subsequent updated crack profile by modifying an immediately prior updated rail profile by the subsequent simulated wear profile and the subsequent simulated crack growth profile; wherein the method is completed when a final subsequent rail profile exceeds a predetermined wear limit for the rail or the crack profile exceeds a predetermined crack growth fail limit.
Hyde teaches subsequent updated rail profiles with subsequent updated crack profiles, Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is applied to the rail to create a rail profile with the crack profile)
running the crack growth model to produce a subsequent simulated crack growth profile; and (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes and applied to the rail)
generating the subsequent updated rail profile with the subsequent updated crack profile by modifying an immediately prior updated rail profile by the subsequent simulated wear profile and the subsequent simulated crack growth profile; (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth is shown as increasing with each wheel pass up to 5 million wheel passes and applied to the rail)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe with Hyde as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. Hyde would modify Meghoe by adding a crack growth model into the overall modeling process. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)
The combination of Meghoe, Hyde and Reddy does not explicitly teach wherein the method is completed when a final subsequent rail profile exceeds a predetermined wear limit for the rail or the crack profile exceeds a predetermined crack growth fail limit.
Popovic teaches wherein the method is completed when a final subsequent rail profile exceeds a predetermined wear limit for the rail or the crack profile exceeds a predetermined crack growth fail limit. (Page 722 Example 1, Figures 1 and 2, the simulation stops when the service life of the rail is reached due to excessive wear or crack growth)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe, Hyde and Reddy with Popovic as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes maximum crack growth depth. Popovic would modify Meghoe, Hyde and Reddy by setting limits to the amount of wear and crack growth in the simulation. The benefit of doing so is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches. (Popovic Page 721 Rail Service Life)

Regarding claim 5, the combination of Meghoe, Hyde, Reddy and Popovic teaches the limitations of claim 4. Meghoe teaches further comprising, for each iteration, regenerating the contact model of the interaction between the rail and a train based on the updated rail profile or the subsequent updated rail profile, the train wheel profile, and the estimated train traffic on the rail. (Figure 1, 13-17, Pages 7 and 8 Section 3.2, the contact model is updated with the rail profile, wheel profile and the estimated traffic over a period of months)

Regarding claim 6, the combination of Meghoe, Hyde, Reddy and Popovic teaches the limitations of claim 4. Meghoe teaches generating a plot of the rail profile .., the updated rail profile .., and subsequent updated rail profiles … over time. (Figures 1 and 5, the rail profiles over time are generated)
Meghoe does not explicitly … the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time.
Hyde teaches … the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time. (Figures 1-5, Tables 1 and 2, Page 219 and 220 Section 2.4, the crack profile is applied to the rail profile, producing a plot of a rail profile with the crack profile with each iteration)

Regarding claim 8, the combination of Meghoe, Hyde and Reddy teaches the limitations of claim 7. Meghoe teaches wherein the simulated wear profile includes an average wear depth, (Page 7 Section 3.1, Figures 13 and 14, The average wear area for the track is calculated and plotted)
Meghoe does not specifically teach and the crack growth depth profile includes a maximum crack growth depth, and the method further comprises calculating a recommended grinding profile having an average grinding depth substantially equal to the difference between the maximum crack growth depth and the wear depth.
Hyde teaches the method further comprises calculating a recommended grinding profile having an average grinding depth substantially equal to the difference between the maximum crack growth depth and the wear depth. (Page 220 Section 2.5, the optimum grinding strategy is determined and a grinding depth of 0.2mm is used)
Examiner’s note: Using the maximum crack growth depth allowed by Popovic of 4.2mm, by grinding at 4mm required to increase the life of the rail as shown in the figures of both Hyde and Popovic, the grinding depth as calculated by the claim limitation is 0.2mm, which is the grinding depth used by Hyde.
	The combination of Meghoe, Hyde and Reddy does not specifically teach and the crack growth depth profile includes a maximum crack growth depth
	Popovic teaches and the crack growth depth profile includes a maximum crack growth depth (Page 722 Example 1, Figures 1 and 2, a maximum crack length is reached after 140 million gross tons)

In regards to claim 17, it is the method embodiment of claim 4 with similar limitations to claim 4, and is such rejected using the same reasoning found in claim 4.

Regarding claim 18, the combination of Meghoe, Hyde, Reddy and Popovic teaches the limitations of claim 17. Meghoe teaches generating and displaying with the output device a plot of the rail profile …, the updated rail profile …, and subsequent updated rail profiles … over time; and. (Figures 1 and 5, Page 2 Section 2.1, the rail profiles over time are generated using the software)
Meghoe does not explicitly teach generating and displaying with the output device a plot of the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time; and.
Hyde teaches a plot of the rail profile with the crack profile, the updated rail profile with the updated crack profile, and subsequent updated rail profiles with the subsequent updated crack profiles over time; and. (Figures 1-5, Tables 1 and 2, Page 217 and 218 Section 2.1, Page 219 and 220 Section 2.4, the crack profile is applied to the rail profile, producing a plot of a rail profile with the crack profile with each iteration)
The combination of Meghoe, Hyde and Reddy does not explicitly teach calculating a wear time until the final subsequent rail profile is reached.
Popovic teaches calculating a wear time until the final subsequent rail profile is reached. (Page 772 Example 1, Figures 1 and 2, the simulation is run until the wear or crack in the rail exceeds the allowable limit)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe, Hyde and Reddy with Popovic as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes maximum crack growth depth. Popovic would modify Meghoe, Hyde and Reddy by setting limits to the amount of wear and crack growth in the simulation. The benefit of doing so is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches. (Popovic Page 721 Rail Service Life)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, in view of Reddy and in further view of Eadie al. “The effects of top of rail friction modifier on wear and rolling contact fatigue: Full-scale rail–wheel test rig evaluation, analysis and modelling” (hereinafter “Eadie”).
Regarding claim 10, the combination of Meghoe, Hyde and Reddy teaches the limitations of claim 1. Meghoe does not explicitly teach wherein the simulated loading for the predetermined time period is divided into discrete time steps, and a defined load is simulated to travel a distance over the rail in each time step,
Hyde teaches wherein the simulated loading for the predetermined time period is divided into discrete time steps, (Tables 1 and 2, the load is divided into each wheel pass which has a defined time period)
and a defined load is simulated to travel a distance over the rail in each time step, (Page 217 and 218 Section 2.1, tables 1 and 2, the wheel pass is over a section of rail)
The combination of Meghoe, Hyde and Reddy does not explicitly teach wherein the defined load is simulated to exert different amounts of pressure across the rail in each time step due to asperity contact between the rail and the wheel of the train car.
Eadie teaches wherein the defined load is simulated to exert different amounts of pressure across the rail in each time step due to asperity contact between the rail and the wheel of the train car. (Figure 4, Table 1, Page 1224 Section 2.4, Page 1228 Section 3.6, Modeling is conducted using vampire to apply a load at different angles on the rail which exerts different pressures across the rail)
It would have been obvious to one of ordinary skill in the art, before the effective filing date to combine the teaching of Meghoe, Hyde and Reddy with Eadie as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system accounts for different pressures applied to the rail. Eadie would modify Meghoe, Hyde and Reddy by adjusting the angle of the force applied to the rail in the software program. The benefit of doing so is an angle of the wheel can be suggested that produces the least amount of wear. (Eadie Figure 6)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, in view of Reddy and in further view of Ghodratiet al. “Modeling of rolling contact fatigue in rails at the microstructural level” (hereinafter “Ghodrati”).
Regarding claim 12, the combination of Meghoe, Hyde and Reddy teaches the limitations of claim 1. The combination of Meghoe, Hyde and Reddy does not explicitly teach wherein generating the contact model includes generating a finite element model based on the material properties of the rail, wherein the finite element model describes a grain structure of the rail and represents polycrystalline properties of the rail.
Ghodrati teaches wherein generating the contact model includes generating a finite element model based on the material properties of the rail, (Page 206 section 1, Page 206 section 2.2, Pages 207 and 208 Section 3 and 3.1, Figures 3 and 13, a finite element model is made based on the material properties of the rail)
wherein the finite element model describes a grain structure of the rail and represents polycrystalline properties of the rail. (Abstract, Page 205 and 206 section 1, Page 206 section 2.1 and 2.2, Pages 207 and 208 Section 3 and 3.1, Figures 3 and 13, the finite element model displays the grain structure and polycrystalline properties of the rail)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe, Hyde and Reddy with Ghodrati as the references deal with fatigue of a rail in a train track due to train traffic, in order to implement a system that uses finite elements to describe the properties of the rail. Ghodrati would modify Meghoe, Hyde and Reddy by making the simulation a finite element simulation to describe the grain structure of the rail. The benefit of doing so is the structure of the rail can be simulated to determine a grain size that increases service life and lowers the amount of damage that accumulates in the material. (Ghodrati Page 216 Section 5 )

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meghoe, in view of Hyde, in view of Popovic and in view of Liu et al. “Analytical modeling of grinding process in rail profile correction considering grinding pattern”.
Regarding claim 13, Meghoe teaches A method for modeling wear in a rail of a train track due to estimated train traffic in order to provide maintenance recommendations for the train track, the method comprising: (Abstract, Figure 1, a maintenance process is developed based on the wear model)
obtaining a train wheel profile of a train car; (Figure 1, 6 and 7, Pages 4 and 5 Section 2.4.1, wheel profiles of the train car are used)
generating a contact model of an interaction between the rail profile and a wheel of a train based on the rail profile, the train wheel profile, and the estimated train traffic on the rail; (Figure 1, 2, 5, 9 and 13-17, Pages 2 and 3 Section 2.2, a contact model is created to model all interactions on the rail)
generating a wear model based on the material properties; (Figure 1, Pages 3 and 4 Section 2.3, A wear model is created based on the material properties)
performing a wear simulation using the rail profile for a predetermined time period by: (Figure 1, 2, 5-7, 9 and 13-17, Pages 3 and 4 Section 2.3, the outputs of all of the models are fed into the wear model to produce a simulated wear profile of the rail)
running the contact model to produce a simulated loading, (Figures 1 and 15-17, Page 2 Section 2.1, Page 3 and 4 section 2.3, Pages 7 and 8 Section 3.2, The simulated load is applied over months in the contact model)
wherein the simulated loading represents a passage of the wheel of the train; (Abstract, Page 2 Section 2.1, Page 8 Section 3.2, Figures 4 and 9, a load is applied with the wheel of the train moving on the train track)
running the wear model to produce a simulated wear profile based on the simulated loading, (Figure 1, 2, 5-7, 9 and 13-17, Pages 3 and 4 Section 2.3, the outputs of all of the models are fed into the wear model to produce a simulated wear profile of the rail)
wherein the simulated wear profile includes an average wear depth, (Page 7 Section 3.1, Figures 13 and 14, The average wear area for the track is calculated and plotted)
and wherein the simulated wear profile represents the rail of train track; (Figures 1, 5 and 10, Pages 3 and 4 Section 2.3, the simulated wear profile is of the rail of a train)
Meghoe does not explicitly teach providing two or more sets of maintenance parameters, each set of maintenance parameters including: a rail profile; grinding parameters; and rail material properties; wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another; for each of the at least two sets of maintenance parameters: generating a crack growth model based on the rail profile; running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail for the predetermined time period; and generating an updated rail profile by modifying the rail profile by the simulated wear profile and the simulated crack profile;
Hyde teaches providing two or more sets of maintenance parameters, each set of maintenance parameters including: a rail profile; grinding parameters; and rail material properties; (Figures 1-6, Tables 1 and 2, Pages 216 and 217 Section 1, Page 220 Section 2.5, a set of grinding parameters to apply to the rail profile based on the rail material properties is presented for a number of different crack lengths)
wherein at least one pair of corresponding maintenance parameters in the two or more sets of maintenance parameters is different from one another; (Figures 1-6, Tables 1 and 2, Pages 216 and 217 Section 1, Page 220 Section 2.5, grinding is performed at different crack lengths to achieve a desired rail profile based on the rail material properties)
for each of the at least two sets of maintenance parameters: generating a crack growth model based on the rail profile; (Figure 1, Page 216 and 217 Section 1, a rail profile is inspected; Figure 1, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass)
running the crack growth model using the rail profile, the crack profile and the simulated loading to produce a simulated crack growth profile of the rail for the predetermined time period, (Figure 1-6, Tables 1 and 2, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes)
wherein the simulated crack growth profile represents one or more formed or initiated cracks in the rail of the train track;(Abstract, Page 216 Section 1, Tables 1 and 2, Figures 1 and 3-6, the crack growth model represents cracks in the rail of the train track)
and generating an updated rail profile by modifying the rail profile by the simulated wear profile and the simulated crack profile; (Figure 1-6, Tables 1 and 2, Page 219 Section 2.3, Page 219 and 220 Section 2.4 a crack growth model is created by expanding the length of the crack with each wheel pass up to 5 million wheel passes as well as a natural rail wear model that also takes into account each wheel pass and applied into the rail profile as propagation of the crack or loss of material)
calculating a recommended grinding profile … (Figure 1, Page 220 Section 2.5, the optimum grinding strategy is determined and a grinding depth of 0.2mm is used)
Examiner’s note: Using the maximum crack growth depth allowed by Popovic of 4.2mm, by grinding at 4mm required to increase the life of the rail as shown in the figures of both Hyde and Popovic, the grinding depth as calculated by the claim limitation is 0.2mm, which is the grinding depth used by Hyde.
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe with Hyde as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that creates a crack profile, which is used to simulate crack growth and update the complete rail profile. Hyde would modify Meghoe by adding a crack growth model into the overall modeling process. The benefit of doing so is by determining the rate of crack growth, an optimum grinding strategy can be developed that maximizes rail life, minimizes the life cycle cost of the rail, removing plastically deformed material to a certain depth, or to eliminate defects over a particular size within a certain period of grinding. (Hyde Page 217 Section 1)
	The combination of Meghoe and Hyde does not explicitly teach repeating the wear simulation iteratively using the updated rail profile and subsequent updated rail profiles until a final updated rail profile exceeds a predetermined wear limit for the rail or exceeds a predetermined crack growth limit; and calculating a rail life time until the final rail profile exceeds the predetermined wear limit or exceeds the predetermine crack growth limit; comparing the rail life times associated with each set of maintenance parameters.
	Popovic teaches wherein the simulated crack growth profile includes a
maximum crack growth depth; (Page 722 Example 1, Figures 1 and 2, a maximum crack is reached after 140 million gross tons)
repeating the wear simulation iteratively using the updated rail profile and subsequent updated rail profiles until a final updated rail profile exceeds a predetermined wear limit for the rail or exceeds a predetermined crack growth limit; and (Page 772 Example 1, Figures 1 and 2, the simulation is run until the wear or crack in the rail exceeds the allowable limit)
	calculating a rail life time until the final rail profile exceeds the predetermined wear limit or exceeds the predetermine crack growth limit; (Page 772 Example 1, Figures 1 and 2, the simulation is run until the wear or crack in the rail exceeds the allowable limit, the model predictions the progression of wear and crack growth on the rail)
	comparing the rail life times associated with each set of maintenance parameters. (Page 772 Example 1, Figures 1 and 2, the rail life is compared with and without grinding at regular intervals)
Examiner’s note: This progression is shown also in with figures 3-6 of Hyde as they also show grinding and use to reach a given crack radius.
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe and Hyde with Popovic as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes maximum crack growth depth. Popovic would modify Meghoe and Hyde by setting limits to the amount of wear and crack growth in the simulation. The benefit of doing so is identifying areas of high wear and unacceptable cracks allows the identification of unacceptable safety breaches. (Popovic Page 721 Rail Service Life)
The combination of Meghoe, Hyde and Popovic does not explicitly teach calculating a recommended grinding profile based, at least in part, on a grinding speed of a grinding operation
Liu teaches calculating a recommended grinding profile based, at least in part, on a grinding speed of a grinding operation (Abstract, Figures 2-5 and 9-10, Page 670 Section 1, Page 671 Sections 2.1 and 2.2, Page 672 Section 3.1, Page 676 Section 4.2, the profile is determined based on the grinding speed)
It would have been obvious to one of ordinary skill in the art, before the effective filing date  to combine the teaching of Meghoe, Hyde and Popovic with Liu as the references deal with the degradation of a rail in a train track due to train traffic, in order to implement a system that includes grinding speed. Liu would modify Meghoe, Hyde and Popovic calculating a grinding speed to achieve the desired rail profile. The benefit of doing so is a grinding pattern can be calculated to achieve the correction of the rail profile. (Liu Page 677 Section 6)

Regarding claim 14, the combination of Meghoe, Hyde, Popovic and Liu teaches the limitations of claim 13. Meghoe does not explicitly teach the grinding parameters include a grinding profile for a desired grinding operation performed during one or more iterations of the wear simulation; and  the method further comprises, for the one or more iterations of the wear simulation where grinding is performed, generating the updated rail profile by modifying the rail profile or an immediately prior updated rail profile by the simulated wear profile, the simulated crack profile, and the grinding profile
Hyde teaches the grinding parameters include a grinding profile for a desired grinding operation performed during one or more iterations of the wear simulation; and (Figures 1-5, Page 220 Section 2.5, an optimal grinding method is determined to be applied to the rail)
the method further comprises, for the one or more iterations of the wear simulation where grinding is performed, generating the updated rail profile by modifying the rail profile or an immediately prior updated rail profile by the simulated wear profile, the simulated crack profile, and the grinding profile (Figures 1-5, Page 219 and 220 Section 2.4, Page 220 Section 2.5, the rail profile is updated by the wear, crack and grinding profiles)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo et al. “Analysis of contact fatigue crack growth using twin-disc tests and numerical evaluations”: Also teaches looking at crack growth and lubrication strategies that are used in determining the optimal grinding period and depth.
Choi et al. “Optimization of Rail Profile to Reduce Wear on Curved Track”: Also teaches lubrication placement in determining a rail profile. Grinding is performed to keep the rail at the optimized rail profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147